Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 17, 2014

                                      No. 04-14-00395-CV

                                       Susan COSTNER,
                                           Appellant

                                                v.

                                      STATE OF TEXAS,
                                          Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000EM502104
                            Honorable Jim Rausch, Judge Presiding

                                         ORDER
        The trial court signed an Order Dismissing Petition to Establish the Parent-Child
Relationship on September 14, 2000. On March 3, 2014, appellant filed a “Motion for Leave to
File Late Notice of Appeal” in this court in appellate cause number 04-14-00146-CV. Because it
did not appear as if appellant had filed a notice of appeal, this court ordered appellant to file a
written response establishing that she had timely filed her notice of appeal. Appellant did not
respond, and this court denied her motion as moot and dismissed the appeal for want of
jurisdiction on April 30, 2014.

        On May 1, 2014, appellant filed a notice of appeal. However, it appears this court lacks
jurisdiction over an appeal from a final judgment that was signed almost fourteen years ago.

       Accordingly, appellant is hereby ORDERED to show cause in writing, no later than July
28, 2014, why this appeal should not be dismissed. All other appellate deadlines are suspended
pending our determination of whether we have jurisdiction over this appeal.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court